DETAILED ACTION
0.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
2.	This is a Non-final office action in response to communication received on March 17, 2020. Claims 1-20 are pending and have been examined.
Examiner's Note - Restriction
3.	The Examiner at this time has not opted to restrict Group 1: claims 1-15, 17, and 19-20 (see Figs. 1, 3-5, 9-22, and their associated disclosure) and Group 2: claims 16 and 18 (for instance see Figs. 2 items "213" "215" "225" "227" "231", 6-7, 8, 23, and their associated disclosure). However, if the claims begin to diverge significantly in scope such that the subject matter is (i) independent or distinct (web service based implementation v. blockchain service based implementation), and (ii) would result in a search burden (see MPEP 803(I)) then at that point in time the Examiner reserves the right to restrict at a later time. For the purposes of ascertaining election by original presentation (see MPEP 706.06(h)VI(B), 818.02(a), 819, 821.03).
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 


PART I
	Claims 12-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Regarding claim(s) 12-18, the claims are directed to a computer readable medium/device containing instructions that when executed cause a machine to perform operations. The broadest reasonable interpretation (hereinafter BRI) of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se.  Applicant's specification discloses both non-transitory tangible media and transitory propagating signals per se, for example see at least as-filed spec. para. [0068]; therefore, the claims must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	The USPTO suggests the following approach for computer-readable medium claims, as indicated in ‘Subject Matter Eligibility of Computer Readable Media’ memo by USPTO Director David J. Kappos, dated Jan. 26, 2010: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" before “computer readable medium” to the claim.  Such an amendment would not raise an issue of new matter in this case, because Applicant has support for both embodiments in the disclosure filed March 17, 2020.
	

PART II
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-11 are a system; and claims 19-20 are a method; and claim 16 is a computer program product. Thus, each claim 1-11 and 19-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, as explained above for claims 12-18 (in PART I of 35 U.S.C. 101 rejection), they are being interpreted under BRI as comprising transitory signals, which is non-statutory subject matter. Nevertheless, assuming the Applicant adopts or in anticipation of the Applicant adopting the Examiner's suggestions as set forth above by reciting non-transitory, in view of compact prosecution, the Examiner has considered claims 12-18 as a non-transitory CRM under subsequent analysis. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within 

(I) An abstract idea as recited per claims 1, 12, 17, and 19 (taking recitation of claim 1 as representative as recitation of claims 12, 17, and 19 is substantially similar and/or fully encompassed therein) is as follows: 
- receiving, from a first communication ..., data permissions and attributes corresponding to a first user;
- receiving, from a second communication ..., target attributes corresponding to a second user;
- matching said first user with said second user based upon said data permissions and attributes corresponding to said first user and said target attributes corresponding to said second user; and,
- providing a communication from said second user to said first user. 
	Further, dependent claims 2-11, 13-16, 18, and 20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. The further describe the abstract idea using abstract recitation as follows:
- per claim 2, wherein said first communication ... is [received from a user via a particular type of device - device is further analyzed under subsequent steps as additional element below].
- per claim 3, wherein each said attribute corresponds with a separate data permission.
- per claim 4, wherein an affirmative data permission by said first user allows said corresponding attribute to be used to match said first user with said second user.
- per claim 5, wherein a negative data permission by said first user precludes said corresponding attribute to be used to match said first user with said second user.
- per claim 6, wherein each attribute of said first user has a corresponding value.
- per claim 7, wherein said communication from said second user to said first user is an invitation for the first user to provide additional information.

- per claim 9, wherein said reward is money.
- per claim 10, wherein said reward is points.
- per claim 11, wherein said communication from said second user to said first user is a targeted advertisement.
- per claim 13, wherein said communication based on said data permissions and attributes of said first user is a request to provide information.
- per claim 14, further comprising the operation of receiving a reward upon said first user providing said information.
- per claim 15, wherein said communication based on said data permissions and attributes of said first user is a targeted advertisement.
- per claim 16, where said operation of communicating said data permission and attributes of said first user to a platform ... is performed using [a particular type of backend architecture such as blockchain which as a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" - backend such as blockchain is further analyzed under subsequent steps as additional element below].
- per claim 18, further comprising the operation of receiving said additional information from said second user and recording the event with blockchain [such recordkeeping such as by using blockchain which as a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded" - backend such as blockchain is further analyzed under subsequent steps as additional element below].
- per claim 20, wherein said reward is money.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which pertains to a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user (e.g. note claims 7-11), a second user e.g. advertiser, provides target attributes, and matching user data with advertiser data such that the user can be provided with targeted advertisement (e.g. note claim 11), which is certain methods of organizing human activity and can be implemented in human analog where a human/intermediary monitors/analyzes/matches the user data with advertiser data to provide targeted promotions or content e.g. marketing employee. 
Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C, and using advertising as an exchange or currency (Ultramercial) or displaying an advertisement in exchange for access to copyrighted media (Ultramercial).
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are per claim 1 a system, comprising: a memory that stores instructions; and claim 2 first communication device being a cellular telephone; per claim 12 a computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising (similarly per claim 17): ... a platform backend; and per claim 16 ... a platform backend is performed using blockchain (similarly per claim 18 recording with blockchain). Remaining claims, namely 3-11, 13-15, and 19-20,  either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components for example note a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising: ... a first communication device ... a second communication device. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0006]. 
	The server/processor (unclaimed) executing the "apply it" or performing the matching is further connected to plurality of generic devices merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to . Thus, the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)); and at least per claim 16 and 18 is further appears to be generally linked to technical environment or technical field of use as it is recited at a high level of generality such as backend blockchain which is a distributed ledger, wherein "ledger is a book or collection of accounts in which account transactions are recorded"  , i.e. the marketing campaign whereby an advertiser provides a reward/money/point in exchange for user allowing the advertiser to use their data is governed for instance by a smart contract in blockchain, see at least as-filed spec. para. [0052], i.e. once again fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment or technical field of use, namely Blockchain (see MPEP 2106.05(h)). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user, a second user e.g. advertiser, provides target attributes, and matching user data with advertiser data such that the user can be provided with targeted advertisement, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of a marketing scheme whereby a user can monetize usage of his/her tracked data by granting permission to track certain data that belongs to the user, a second user e.g. advertiser, provides target attributes, and matching user data with advertiser data such that the user can be provided with targeted certain methods of organizing human activity (prong one) - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions and amount to no more than general linking to a technical environment and/or technical field of use - as they are described at a high level of generality (prong two).
	Regarding, insignificant solution activity such as data gathering and record-keeping, the Examiner relies on court cases and publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data and advertiser data is received from their respective device by transmission over a communication network such that the received data can be matched to provide targeted communication e.g. advertisements]; and 

	(ii) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 [similarly here user data is being recorded using backend blockchain].
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
1.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of smart contract based on blockchain as follows: 
www.fon.hum.uva.nl, Extropy #16; Szabo, Nick (1997 Sep. 1). "Formalizing and Securing Relationships on Public Networks". First Monday. 2 (9); Tapscott, Don; Tapscott, Alex (May 2016). The Blockchain Revolution: How the Technology Behind Bitcoin is Changing Money, Business, and the World. pp. 72, 83, 101, 127. ISBN 978-0670069972. A smart contract is a set of promises, specified in digital form, including protocols within which the parties perform on these promises. Recent implementations of smart contracts are based on blockchains, though this is not an intrinsic requirement. Building on this base, some recent interpretations of "smart contract" are mostly used more specifically in the sense of general purpose computation that takes place on a blockchain or distributed ledger. In this interpretation, used for example by the Ethereum Foundation or IBM, a smart contract is not necessarily related to the classical concept of a contract, but can be any kind of computer program. See, Buterin, Vitalik. "Ethereum Whitepaper", Github; Cachin, Christian. "Architecture of the Hyperledger Blockchain Fabric", ibm.com."; [0010]-[0050]; [0051] Peters, Gareth W., and Efstathios Panayi. "Understanding modern banking ledgers through blockchain technologies: Future of transaction processing and smart contracts on the internee of money." In Banking Beyond Banks and Money, pp. 239-278. Springer, Cham, 2016; [0052]-[0065].
	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

	Claims 1-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kublickis (Pub. No.: US 2007/0067297).
	As per claim 1, Kublickis discloses a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising (see Fig. 1 and its associated disclosure; [0174]; [0693]):
- Kublickis discloses receiving, from a first communication device, data permissions and attributes corresponding to a first user (see Figs. 11C, 11D; [0423]; [0429]-[0430]);
- Kublickis discloses receiving, from a second communication device, target attributes corresponding to a second user (see [0221]);
- Kublickis discloses matching said first user with said second user based upon said data permissions and attributes corresponding to said first user and said target attributes corresponding to said second user (see [0165]; [0195]; [0206]; [0439]; [0541]); and
- Kublickis discloses providing a communication from said second user to said first user (see [0165]; [0195]; [0206]; [0541]).
	As per claim 2, Kublickis discloses the claim limitations of claim 1. Kublickis discloses wherein said first communication device is a cellular telephone (see [0174]; [0692]).
	As per claim 3, Kublickis discloses the claim limitations of claim 1. Kublickis discloses wherein each said attribute corresponds with a separate data permission (see Figs. 11C, 11D; [0423]; [0429]-[0430]).
	As per claim 4, Kublickis discloses the claim limitations of claim 3. Kublickis discloses wherein an affirmative data permission by said first user allows said corresponding attribute to be used to match said first user with said second user (see Figs. 11C, 11D; [0423]; [0429]-[0430]).
	As per claim 5, Kublickis discloses the claim limitations of claim 3. Kublickis discloses wherein a negative data permission by said first user precludes said corresponding attribute to be used to match said first user with said second user (see Figs. 11C, 11D; [0429]-[0430]).
	As per claim 6, Kublickis discloses the claim limitations of claim 1. Kublickis discloses wherein each attribute of said first user has a corresponding value (see Figs. 11C, 11D; [0423]; [0429]-[0430]).
	As per claim 7, Kublickis discloses the claim limitations of claim 1. Kublickis discloses wherein said communication from said second user to said first user is an invitation for the first user to provide additional information (see [0407]; [0410]-[0411]; [0423]-[0425]; [0429]-[0430]).

	As per claim 8, Kublickis discloses the claim limitations of claim 7. Kublickis discloses wherein said invitation for said first user to provide additional information includes invitation terms, wherein said if a user accepts said invitation terms said user is provided a reward (see Fig. 14; [0423]-[0425]; [0429]-[0432]; [0461]).
	As per claim 9, Kublickis discloses the claim limitations of claim 8. Kublickis discloses wherein said reward is money (see Fig. 14; [0461]; [0632]-[0639]; [0659]; [0662]).
	As per claim 10, Kublickis discloses the claim limitations of claim 8. Kublickis discloses wherein said reward is points (see Fig. 14; [0461]; [0544]).
	As per claim 11, Kublickis discloses the claim limitations of claim 1. Kublickis discloses wherein said communication from said second user to said first user is a targeted advertisement (see [0165]; [0195]; [0206]; [0541]).
	As per claim 12, Kublickis discloses a computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising (see [0191]; [0693]):
- Kublickis discloses receiving data permissions and attributes from a first user (see Figs. 11C, 11D; [0423]; [0429]-[0430]);
- Kublickis discloses communicating said data permission and attributes of said first user to a platform backend (see Figs. 1, 2, and their associated disclosure; [0165]; [0195]; [0206]; [0439]; [0541]); and 
- Kublickis discloses receiving a communication based on said data permissions and attributes of said first user (see [0165]; [0195]; [0206]; [0541]).
	As per claim 13, Kublickis discloses the claim limitations of claim 12. Kublickis discloses wherein said communication based on said data permissions and attributes of said first user is a request to provide information (see [0407]; [0410]-[0411]; [0423]-[0425]; [0429]-[0430]).
	As per claim 14, Kublickis discloses the claim limitations of claim 13. Kublickis discloses further comprising the operation of receiving a reward upon said first user providing said information (see Fig. 14; [0423]-[0425]; [0429]-[0432]; [0461]).
	As per claim 15, Kublickis discloses the claim limitations of claim 12. Kublickis discloses wherein said communication based on said data permissions and attributes of said first user is a targeted advertisement (see [0165]; [0195]; [0206]; [0429]-[0430]; [0541]).
	As per claim 17, Kublickis discloses a computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising (see [0191]; [0693]):
- receiving target attributes from a first user (see [0221]);
- matching said target attributes with data permissions and attributes of a second user (see [0165]; [0195]; [0206]; [0439]; [0541]); and
- communicating to the second user an invitation to provide additional information to the first user (see [0407]; [0410]-[0411]; [0423]-[0425]; [0429]-[0430]).
	As per claim 19, Kublickis discloses a method, comprising: selecting data permissions and attributes to share with a third party (see Figs. 11C, 11D; [0423]; [0429]-[0430]); 
- Kublickis discloses receiving an invitation from a third party to share additional information based upon said shared data permissions and attributes (see [0407]; [0410]-[0411]; [0423]-[0425]; [0429]-[0430]);
- Kublickis discloses accepting said invitation from said third party and sharing said additional information (see [0423]; [0430]); and 
- Kublickis discloses receiving a reward for sharing said additional information (see Fig. 14; [0423]-[0425]; [0429]-[0432]; [0461]).
	As per claim 20, Kublickis discloses the claim limitations of claim 19. Kublickis discloses wherein said reward is money (see Fig. 14; [0461]; [0632]-[0639]; [0659]; [0662]).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kublickis, in view of Blaikie et al. (WO 2020/097115 A1 OR PCT/US2019/059920) referred to hereinafter as Blaikie [Examiner's note regarding Blaikie: The Examiner notes that effectively filed date of published application Blaikie is November 05, 2018 as supported by priority provisional application 62/755,815 and the Examiner has applied the publication as supported by the provisional application 62/755,815].
	As per claim 16, Kublickis discloses the claim limitations of claim 12. Kublickis discloses where said operation of communicating said data permission and attributes of said first user to a platform backend is performed [...] (see Figs. 1-2, 11C, 11D, and their associated disclosure; [0423]; [0429]-[0430]);
 suggests recording user allowed data which is utilized for matching with advertsier ads and compensate user for allowing use of such data, see at least Abstract; Figs. 1-2, 14, and their associated disclosures, however Kublickis expressly does not teach [...] using blockchain. Blaikie teaches [...] using blockchain (see PCT/US2019/059920 page 10 of 45 lines 12-17 note "blockchain records").
	Therefore it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filling date of the invention to modify Kublickis foregoing suggestions in view of Blaikie's teachings pertaining to utilizing blockchain. Motivation to modify would be to generate a security token for user data using blockchain for secure monetization of user data, see at least Blaikie page 5 of 45 lines 8-23.
	As per claim 18, Kublickis discloses the claim limitations of claim 17. Kublickis discloses further comprising the operation of receiving said additional information from said second user [...] (see Figs. 11C, 11D; [0423]; [0429]) 
	Kublickis suggests recording user allowed data which is matched with advertsier to provide targeted ads, see at least Abstract; Figs. 1-2, 14, and their associated disclosures, however Kublickis expressly does not teach [...] and recording the event with blockchain. Blaikie teaches [...] and recording the event with blockchain (see PCT/US2019/059920 page 10 of 45 lines 12-17 note "blockchain records").
	Therefore it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filling date of the invention to modify Kublickis foregoing suggestions in view of Blaikie's teachings pertaining to utilizing blockchain. Motivation to modify would be to .
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	(0) Pub. No.: US 2019/0019208 see para. [0001] "invention also relates to
the use of blockchain methodologies for awarding, tracking, aggregating, redeeming, monetizing, and managing the compensation and rewards that are provided in exchange for access to the members' private data. . This application is related to copending application Ser. No. 15/949,486, entitled CONSUMER DATAAND PRIVACY CONTROLS IN A SOCIAL NETWORKING ENVIRONMENT, filed on Apr. 10, 2018, the specification of which is incorporated by reference herein."; [0008] "the use of a blockchain to award, track, aggregate, segment, and redeem rewards (referred to herein as micro-bits) under this invention provides advantages not available in prior art reward systems"; [0009] "enabling users to manage and control access to and utilization of the data that is collected by web sites, social networks and the like regarding their online and offline interactions, and operating a rewards-based social network wherein rewards are issued by a third party to a member of the social network in exchange for providing access to that online interaction profile data of the member and their networked members, wherein the profile and/or rewards may be stored in one or more records in a blockchain ledger. The rewards may take the form of a virtual currency, cryptocurrency, cash currency, reward points and miles, store credits, bartered goods and services, micro-bits, and the like. Users can manage their profile data, and accordingly the compensation they receive from third parties for access to their profile data, through an app executing on a portable device such as their phone or tablet, and/or through a similar web interface provided by the social network service" - the Examiner could have utilized this reference in place of primary reference Kublickis.
	(i) Pub. No.: US 2018/0225693 see para. [0098] "As the network profile is generated, that information (and/or the information from the constituent user profiles) may be provided to third party services such that revenue is generated and received by the social networking service as consideration for use of that information. This would be done after being given permission by the members for use of their information, whether individually (use by a third party of their own user profile) or in the aggregate (use by the third party of their information in the network profile)."
	(ii) Pub. No.: US 2019/0050949 see para. [0071] "The Exergy Tokens may have no monetary value upon being minted. The underlying data the tokens represent, however, carries inherent economic value in today's power market design. Commercial participants today, as rational economic actors, are expected to see value in access to this data. Accordingly, they are expected to offer compensation (via Exergy Token, at a premium, or perhaps fiat or another alternative settlement channel) to prosumers and consumers who permission access to their data via their Exergy Tokens. Such compensation effectively allows prosumers and consumers to generate Exergy Tokens for themselves by proactive market participation: as they produce and permission more data, they may earn more Exergy Tokens."

	(iv) Pub. No.: US 2020/0005349 see Abstract "Disclosed is an advertising method which comprises guiding an advertiser to create at least one ad and incentivizing a consumer to access the at least one ad by offering a reward to the consumer for interacting with the ad, wherein consumer profile data useful for ad targeting is acquired as a prerequisite for allowing the consumer to earn the reward."; [0012] "advertiser may be required to pay a fee for the ad, which may be in a real currency, virtual currency, and/or tokens (blockchain)".
	(v) Pub. No.: US 2019/0286843 see Fig. 5 and its associated disclosure; paras. [0108]-[0113].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D. P./
Examiner, Art Unit 3688

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688